Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 3-12-2021 has been entered.

Acknowledgments
This action is a final rejection.
Claims 1-7 and 22-34 are pending
Claims 1, 22 and 29 were amended by Applicant (on 5-6-2021)
Claims 1-7 and 22-34 are rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-12-2018 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-29-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-7 & 22-34] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-7 & 22-34, the claims recite an abstract idea of generating and prioritizing available proceeds from reverse mortgages based on user inputs. 
Independent Claims 1, 22 and 29 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 22 and 29 recite a system, method and instructions executed by a hardware processor, for prioritizing disbursements associated with a reverse mortgage application.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “prioritizes disbursements associated with an … reverse mortgage application“; “generating available proceeds associated with the … reverse mortgage application based on the numerical positions representing the disbursement priorities read via the read operation“; “generating the disbursements associated with the … reverse mortgage application based on the available proceeds generated based on the numerical positions representing the disbursement priorities”; and “generating prioritized disbursements as outputs…according to the disbursement sequence that corresponds to the numerical positions representing the disbursement priorities …”; belong to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1, 22 and 29 recite: “A system operating in a client-server relationship with a client device … electronic … in response to an electronic request from the client device“; “a hardware processor”; “a memory device storing instructions that, when executed by the hardware processor, perform operations”; “as inputs specified by the electronic request sent via a communications network from the client device“; “determining software calculators that correspond to the disbursements, each software calculator of the software calculators corresponding to a disbursement of the disbursements“; “establishing a disbursement sequence of the software calculators that corresponds to the numerical positions representing the disbursement priorities“; and “by sequentially executing the software calculators …. read via the read operation“. In addition claim 22 recites: “A computerized method performed by a server in a client-server relationship“; and claim 29 recites: “A memory device storing instruction that, when executed by a hardware processor, perform operations in a client-server relationship“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1, 22 and 29 recite: “receiving numerical positions representing disbursement priorities …, the numerical positions representing the disbursement priorities of the disbursements associated with the electronic reverse mortgage application”; “storing the numerical positions representing the disbursement priorities … “; and “reading via a read operation the numerical positions representing the disbursement priorities“. In addition claims 22 and 29 recite: “downloading the prioritization of the disbursements to the client device” amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claims 1, 22 and 29 recite:  “A system operating in a client-server relationship with a client device … electronic … in response to an electronic request from the client device“; “a hardware processor”; “a memory device storing instructions that, when executed by the hardware processor, perform operations”; “as inputs specified by the electronic request sent via a communications network from the client device“; “determining software calculators that correspond to the disbursements, each software calculator of the software calculators corresponding to a disbursement of the disbursements“; “establishing a disbursement sequence of the software calculators that corresponds to the numerical positions representing the disbursement priorities“; and “by sequentially executing the software calculators …. read via the read operation“. In addition claim 22 recites: “A computerized method performed by a server in a client-server relationship“; and claim 29 recites: “A memory device storing instruction that, when executed by a hardware processor, perform operations in a client-server relationship“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1, 22 and 29 recite: “receiving numerical positions representing disbursement priorities …, the numerical positions representing the disbursement priorities of the disbursements associated with the electronic reverse mortgage application”; “storing the numerical positions representing the disbursement priorities … “; and “reading via a read operation the numerical positions representing the disbursement priorities”. In addition claims 22 and 29 recite: “downloading the prioritization of the disbursements to the client device”;  amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 2-7, dependent on claim 1; claims 23-28, dependent on claim 22 and claims 30-34 dependent on claim 29 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 22 and 29 respectively. Additional elements in claims 2-7, 23-28 and 30-34 do not provide further limitations on claims 1, 22 and 29 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 
Claims 2, 23 and 30 dependent on claims 1, 22 and 29 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 2, 23 & 30 recite: “wherein the operations further comprise sending the prioritized disbursements to the client device”.  This claim amounts to no more than mere data sending, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical 
Claims 3, 24 and 31 dependent on claims 1, 22 and 29 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 3, 24 and 31 recite: “wherein the operations further comprise generating a graphical user interface that lists the prioritized disbursements”.  This claim amounts to no more than mere presenting information, including transmitting by use of conventional or generic technology in nascent but well-known environment, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible   
Claim 4, 25 and 32 dependent on claims 3, 24 and 31 respectively: merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 4, 25 & 32 recite: “wherein the operations further comprise displaying the graphical user interface that lists the prioritized disbursements”.  This claim amounts to no more than mere presenting information, including transmitting by use of conventional or generic technology in nascent but well-known environment, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). ). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible   
Claims 5, 26 and 33 dependent on claims 3, 24 and 31 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 5, 26 & 33 recite: “, wherein the operations further comprise sending the graphical user interface to the client device”.  This claim amounts to no more than mere data sending, which is a form of insignificant extra-solution activity (refer to MPEP 
Claims 6 and 27 dependent on claims 1 and 22 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claim 6 and 27 recite: “wherein the operations further comprise generating a webpage that specifies the prioritized disbursements”.  This claim amounts to no more than mere presenting information, including transmitting by use of conventional or generic technology in nascent but well-known environment, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible     
Claims 7 and 28 dependent on claims 1 and 22 respectively merely recite additional steps that amount to no more than insignificant extra-solution activities. Specifically claims 7 and 28 recite: “wherein the operations further comprise sending the prioritized disbursements as a short message service message”.  This claim amounts to no more than mere data sending, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 
Claim 34 dependent on claim 29 merely adds to the abstract idea of claim 29. By including “changing any of the available proceeds generated based on the numerical positions; and regenerating the prioritization of the disbursements by sequentially re-calculating the disbursements according to the changing of the any of the available proceeds” it adds to the abstract idea of generating and prioritizing available proceeds 

Claims [29-34] are not patent eligible because the claimed invention is directed to software per se. Claim 29 specifically refers to a memory device storing instructions that, when executed by a hardware processor, perform operations in a client-server relationship. A broad interpretation of the claim language would cause the term to encompass transitory media that is nor patent-eligible.  MPEP 2106.03 recites in pertinent part:

“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as “signals per se”), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed “device profile” comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function” limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).”

Withdrawal of Rejection Under 35 USC 102 and 35 USC 103
A rejection under 35 USC 102 and 35 USC 103 was pending in the previous rejection. The examiner finds that the instant claims qualify as patent eligible subject matter if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action because the prior art of record, namely Advani et.al (US 2007/0265960 A1) hereinafter Advani  either individually or in combination did not teach each and every element of the claims.  Accordingly, the rejection under 35 USC 102 and 35 USC 103 is withdrawn via this action. 
Claimed Subject Matter:
The instant application is directed towards a computer implemented system and method that may prioritize disbursements to a client that has applied electronically for a reverse mortgage. When a borrower applies for a reverse mortgage, the borrower submits the electronic reverse mortgage application. At closing the borrower receives one or more disbursements (such as cash at closing, a monthly disbursement, and/or a line of credit). The borrower or other user, however, may prioritize the multiple disbursements according to a disbursement priority. The borrower or other user establishes or assigns different disbursement priorities to the cash at closing, the monthly disbursement, and/or the line of credit. Available proceeds of the reverse mortgage are calculated, and then the various disbursements are calculated according to the disbursement priorities.   
Examiner’s statement of reasons for withdrawing rejection under 35 USC 102 and 35 USC 103:
Prior Art:
The following limitations of amended independent claims 1, 22 and 29 are not taught by the previously cited prior art: 

receiving numerical positions representing disbursement priorities as inputs specified by the electronic request sent via a communications network from the client device, the numerical positions representing the disbursement priorities of the disbursements associated with the electronic reverse mortgage application; 
generating available proceeds associated with the electronic reverse mortgage application based on the numerical positions representing the disbursement priorities read via the read operation; 
generating the disbursements associated with the electronic reverse mortgage application based on the available proceeds generated based on the numerical positions representing the disbursement priorities; 
determining software calculators that correspond to the disbursements, each software calculator of the software calculators corresponding to a disbursement of the disbursements; 
establishing a disbursement sequence of the software calculators that corresponds to the numerical positions representing the disbursement priorities; and 
generating prioritized disbursements as outputs by sequentially executing the software calculators according to the disbursement sequence that corresponds to the numerical positions representing the disbursement priorities read via the read operation

The prior art reference of record that is most closely related to the claim limitation recited above is by Advani, who teaches: a computer method for automating person-to-person lending that comprises receiving from a user over a computer network at least one custom periodic payment amount for a loan period of a person-to-person loan; generating a custom loan schedule based on the custom amount; and transmitting the custom loan schedule over the computer network to the user. Advani further teaches a method that comprises receiving from a first user over a computer network a request to modify at least one specific periodic payment amount for a loan period of a pre-existing person-to-person loan; receiving from a second user a consent to the first user's request; and generating a revised loan schedule for the loan based on the request to modify the payment amount.                                  

Advani however discloses nothing about generating prioritized distributions as outputs. Advani meagerly mentions "user priorities" for reverse mortgages, yet, as a whole, discloses no details as to how the "user priorities" for reverse mortgages are accomplished or implemented. Advani merely states that a borrower inputs his/her’s "constraints, flexibility, and priorities," and a computer program creates comparisons for different loans "against each user priority" See [0006] and [0051]-[0052]. Furthermore, Advani does not mention "sequence" nor a "disbursement sequence". In addition Advani speaks nothing about "software calculators that correspond to the disbursements," with "each software calculator ... corresponding to a disbursement of the disbursements". 


Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended claims 1, 22 & 29 as posted in the above analysis with additions underlined.

In response to applicant’s arguments regarding objection of claims: 
Examiner agrees with Applicant and withdraws objection regarding replacing “calculators” with “calculations” 

In response to applicant's arguments regarding rejection under 35 U.S.C  § 101:

Regarding the step 2A Prong One Analysis:
Applicant argues that the claimed invention cannot be practically performed in the human mind and as such should not be classified as belonging to a mental process. Examiner agrees and withdraws classification of claims 1, 22 and 29 as reciting an abstract idea based on claims belonging to a mental process. 
Examiner nevertheless maintains that independent claims 1, 22 and 29 belong to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. (refer to MPP 2106.04(a)(2)). Accordingly these claims recite an abstract idea. The fact that the claims are classified as belonging to the grouping of certain methods of organizing human activity under commercial or legal interactions does not in any way imply that the claims would be practically performed in the human mind.

Regarding the step 2A Prong Two Analysis
Applicant argues that even if claims involve an abstract idea, the pending claims as a whole does integrate the abstract idea into a practical application and are thus patentable. Applicant supports his assertion on his view that the claims improve computer functioning by resolving computer technological problems. Specifically, the Applicant argues that the pending claims:
“allow the computer to generate a single reverse mortgage funding scenario according to a borrower's input priorities of the disbursements”. 
establish a "disbursement sequence" of the software calculators that corresponds to the numerical positions representing the disbursement priorities and generates prioritized disbursements as outputs by "sequentially executing the software according to the disbursement sequence that corresponds to the numerical positions representing the disbursement priorities read via the read operation."
Examiner disagrees. None of the additional elements cited in the Examiner’s analysis impose a meaningful limit on the abstract idea. The additional elements related to the functioning of a computer amount to nothing more than mere instructions to implement the abstract idea on a computer or merely use the computer as a tool to implement the abstract idea. Furthermore the additional insignificant extra solution activities  to the judicial exception are specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Examiner wishes to clarify that the analysis that leads to the conclusion that the claim does not integrate the abstract idea into a practical application proceeds in two steps. In the first step, the concept of “generating a single reverse mortgage funding scenario according to a borrower's input priorities of the disbursements” is classified as an abstract idea. That the concept may be original and innovative does not preclude it being classified as an abstract idea. In the second step (separate from the first) an analysis of the method used to implement the abstract idea is done. In this case the Examiner does not see anything in the implementation that would support the conclusion of any improvement in computer functioning.  

Regarding the step 2B Prong Analysis
Applicant argues that the pending claims recite an inventive concept since the pending claims recite specific limitations that are not well-understood, routine, and conventional activity (WURC). Applicant supports his assertion by citing as examples of the independent claims reciting: 
"disbursement sequence" of the software calculators that corresponds to the "numerical positions representing the disbursement priorities." 
generates prioritized disbursements as outputs by "sequentially executing the software calculators according to the disbursement sequence that corresponds to the numerical positions representing the disbursement priorities."
Examiner disagrees. The limitations that Applicant claims as WURC  belong to either the abstract idea or to  additional elements related to the functioning of a computer amounting to nothing more than mere instructions to implement the abstract idea on a computer or merely using the computer as a tool to implement the abstract rather than belonging to WURC. (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103 and 35 U.S.C  § 102:

Applicants arguments are accepted as valid and Examiner withdraws rejections under 35 U.S.C  § 102 and 35 U.S.C  § 102 as explained above.

In conclusion, in spite of applicant’s amended  claims, all claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed above and thus remains rejected under 35 USC §101 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on (571)272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3699